DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art References:
Gagneur		US 8,622,671 B2
Stewart		US 9,719,550 B2

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8: Examiner notes the claim is confusing. First, “a second ring defining an aperture, the tab extends axially from the second ring”. The second ring has a protrusion or key 166 extending radially inward not a tab 126 extending axially. See Applicant’s Specification (¶ [0027]). Second, “the axial engage an aperture, i.e. open space.
With respect to claim 15: Examiner notes the claim is confusing. First, “a set of first crown teeth non-rotatably coupled to the tube member; a first ring disposed about the shaft between the nut and the first crown teeth, the first ring including a set of second crown teeth configured to mate with the first crown teeth”. All figures clearly show the first set of crown teeth 146 on the first ring 114. See Applicant’s Specification [¶s [0026]-[0027]). Even the alternative embodiments shown in figures 5 and 6, the first ring 114’, 114” is non-rotatably coupled to the tube member 14’, 14” with the first set of crown teeth on the first ring 114’, 114”. Further, “the first ring including a protrusion that extends into the axial slot of the shaft”. The protrusion 166 is located on the second ring 118 not the first ring 114. See Applicant’s Specification (¶ [0027]).
With respect to claim 16: in light of claim 15, claim 16 is confusing since the second ring 118 is now defined as having the first crown teeth 146. Also the claim states, the protrusion 150 that inhibits rotation is either on the tube 14 or the second ring 118, but in fact the protrusion is on the first ring 114. See Applicant’s Specification (¶ [0026]).     
With respect to claim 17: “the axial protrusion extending through the aperture and engaging the aperture to inhibit relative rotation between the first ring and the second ring”. An axial protrusion cannot engage an aperture, i.e. open space.      

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  the term “ring” is used, Examiner believes it should be “second ring”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 2, the term “rod member” is used, Examiner believes it should be “shaft” to be consistent with Applicant’s Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gagneur (US 8,622,671 B2) in view of Stewart (US 9,719,550 B2).

Regarding claim 1, Gagneur discloses a connector assembly (abstract) comprising: 
a first member (260);
a threaded shaft (211) disposed about an axis (Z-Z’);
a nut (280) threadably engaged with the threaded shaft (211), except for [the nut (280) including a plurality of radially outward extending protrusions];

a set of second teeth (240, 242) configured to mate with the first teeth (220, 221), the second teeth (240, 242) being coupled to the threaded shaft (211) for axial movement relative to the threaded shaft (211) and for common rotation with the threaded shaft (211); and
a tab (265) that is non-rotatable relative to the first member (260), except for [the tab (265) engaging the protrusions to inhibit rotation of the nut] (280) relative to the first member (260).
Examiner notes that Gagneur does not explicitly disclose the nut including a plurality of radially outward extending protrusions and the tab engaging the protrusions to inhibit rotation of the nut. However, Stewart teaches the nut (12, 18) including a plurality of radially outward extending protrusions (70) and the tab (40) engaging the protrusions (70) to inhibit rotation of the nut (12, 18). Therefore, it would have been obvious to one of ordinary skill in the art to modify Gagneur with the nut including a plurality of radially outward extending protrusions and the tab engaging the protrusions to inhibit rotation of the nut as taught by Stewart to provide a means for securely locking the components in place.

Regarding claim 2, Gagneur discloses the connector assembly according to claim 1, wherein the first (220, 221) and second teeth (240, 242) form mating crowns that extend circumferentially about the axis (Z-Z’).

Regarding claim 3, Gagneur, as modified by Stewart, discloses the connector assembly according to claim 1, wherein the nut (280) includes a tool engagement portion (fig. 3) and a flange (28; Stewart) that extends radially outward of the tool engagement portion (fig. 3), the protrusions (70; Stewart) being disposed about the flange (28, fig. 1; Stewart).

Regarding claim 4, Gagneur, as modified by Stewart, discloses the connector assembly according to claim 1, wherein the tab (265) is formed of a resilient material and is biased radially inward to slide along ramp surfaces (74 ; Stewart) defined between the protrusions (70; Stewart).

Regarding claim 5, Gagneur, as modified by Stewart, discloses the connector assembly according to claim 4, wherein the ramp surfaces (74; Stewart) are configured to permit ratcheting of the tab (265) in a tightening direction of the nut (280) while inhibiting the nut (280) from rotating in a loosening direction of the nut (280).

Regarding claim 6, Gagneur discloses the connector assembly according to claim 1, further comprising:
a first ring (220) defining the first teeth (220, 221) and a first engagement surface (222) on a side of the first ring (220) that is opposite the first teeth (220, 221), the first engagement surface (222) engaging a second engagement surface (241) defined by the first member (260) to inhibit relative rotation between the first ring (220) and the first member (260).

Regarding claim 7, Gagneur discloses the connector assembly according to claim 6, wherein one of the first ring (220) and the first member (260) includes an axial protrusion (225) and the other one of the first ring (220) and the first member (260) defines a notch (266) that receives the axial protrusion (225) to inhibit relative rotation between the first ring (220) and the first member (260).

Regarding claim 8, as best understood by Examiner, Gagneur discloses the connector assembly according to claim 7, further comprising:
a second ring (240) defining an aperture (fig. 4), the tab (265) extends axially from the second ring (240), the axial protrusion (225) extending through the aperture (fig. 4) and engaging the aperture (fig. 4) to inhibit relative rotation between the first ring (220) and the second ring (240).

Regarding claim 9, Gagneur discloses the connector assembly according to claim 6, wherein the tab (265) extends axially from the first ring (220).

Regarding claim 10, Gagneur discloses the connector assembly according to claim 1, wherein the tab (265) extends axially from the first member (260).

Regarding claim 11, Gagneur discloses the connector assembly according to claim 1, further comprising a ring (240) defining the second teeth (240, 242), the ring (240) being 

Regarding claim 12, Gagneur discloses the connector assembly according to claim 11, wherein the ring (240) includes a radial protrusion (243), the radial protrusion (243) being received within a slot (213) defined by the threaded shaft (211) to inhibit relative rotation between the ring (240) and the threaded shaft (211) while permitting axial movement therebetween.

Regarding claim 13, Gagneur discloses the connector assembly according to claim 1, further comprising a clevis (210) coupled to an end of the threaded shaft (211).

Regarding claim 14, Gagneur discloses the connector assembly according to claim 13, wherein the first member is a tube (200) extending along the axis (Z-Z’).

Regarding claim 15, as best understood by Examiner, Gagneur discloses a rod assembly (abstract) comprising:
a tube (200) member disposed about an axis (Z-Z’);
a shaft (211) defining threads (col. 4, lines 19-21) disposed about the axis (Z-Z’) and defining an axial slot (213); 
a nut (280) threadably engaged with the threads of the shaft (211), except for [the nut (280) including a plurality of serrations disposed about the axis (Z-Z’)];
a set of first crown teeth non-rotatably coupled to the tube member; 

a tab (265) that is non-rotatable relative to the tube member (200), except for [the tab (265) engaging the serrations to inhibit rotation of the nut (280)] relative to the tube member (200).
Examiner notes that Gagneur does not explicitly disclose the nut including a plurality of radially outward extending protrusions and the tab engaging the protrusions to inhibit rotation of the nut. However, Stewart teaches the nut (12, 18) including a plurality of radially outward extending protrusions (70) and the tab (40) engaging the protrusions (70) to inhibit rotation of the nut (12, 18). Therefore, it would have been obvious to one of ordinary skill in the art to modifiy Gagneur with the nut including a plurality of radially outward extending protrusions and the tab engaging the protrusions to inhibit rotation of the nut as taught by Stewart to provide a means for securely locking the components in place.

Regarding claim 16, as best understood by Examiner, Gagneur discloses the rod assembly according to claim 15, further comprising:
a second ring (240) defining the first crown teeth (221), wherein one of the second ring (240) and the tube member (200) includes a protrusion (243) and the other one of the second ring (240) and the tube member (200) defines a notch (203) that 

Regarding claim 17, as best understood by Examiner, Gagneur discloses the rod assembly according to claim 16, further comprising:
a third ring (260) defining an aperture (261), the tab (265) extends axially from the third ring (260), the axial protrusion (265) extending through the aperture (261) and engaging the aperture (261) to inhibit relative rotation between the second ring (240) and the third ring (260).

Regarding claim 18, Gagneur discloses the rod assembly according to claim 16, wherein the tab (265) extends axially from the second ring (240) or the rod member.

Regarding claim 19, Gagneur discloses a rod assembly (abstract) comprising:
a tube member (200) disposed about an axis (Z-Z’);
a shaft (211) defining threads (col. 4, lines 19-21) disposed about the axis (Z-Z’) and defining a keyway (213); 
a nut (280) threadably engaged with the threads of the shaft (211), except for [the nut (280) including a pluraity of serrations disposed about the axis (Z-Z’)];
a first ring (220) disposed about the axis (Z-Z’) defining a set of axially facing first
teeth (220, 221);
a second ring (240) disposed about the shaft (211) axially between the nut (280) and the first ring (220), the second ring (240) defining a set of axially facing second 
a third ring (260) defining that is coupled to the tube member (200) to be non-rotatable relative to the tube member (200), except for [the third ring (260) including a tab (265) engaging the serrations to inhibit rotation of the nut (280)] relative to the third ring (260),
wherein one of the first ring (220) and the tube member (200) includes a plurality of protrusions (223, 224) and the other one of the first ring (220) and the tube member (200) defines at least one notch (203, 204), the protrusions (223, 224) extending into the at least one notch (203, 204) and inhibiting relative rotation between the tube member (200) and the first ring (220).
Examiner notes that Gagneur does not explicitly disclose the nut including a plurality of radially outward extending protrusions and the third ring including a tab engaging the serrations to inhibit rotation of the nut. However, Stewart teaches the nut (12, 18) including a plurality of radially outward extending protrusions (70) and the third ring (40) including a tab engaging the serrations (70) to inhibit rotation of the nut (12, 18). Therefore, it would have been obvious to one of ordinary skill in the art to modifiy Gagneur with the nut including a plurality of radially outward extending protrusions and the tab engaging the protrusions to inhibit rotation of the nut as taught by Stewart to provide a means for securely locking the components in place.

Regarding claim 20, Gagneur discloses the rod assembly according to claim 19, wherein the third ring (260) defines an aperture (261) that receives at least one of the protrusions (223, 224) to inhibit relative rotation between the third ring (260) and the one of the first ring (220) and the tube member (200).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd